Name: Commission Regulation (EEC) No 1171/79 of 14 June 1979 amending Regulation (EEC) No 876/79 suspending the entry for home use within the Community of cultivated mushrooms in brine originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 147/40 Official Journal of the European Communities 15. 6 . 79 COMMISSION REGULATION (EEC) No 1171/79 of 14 June 1979 amending Regulation (EEC) No 876/79 suspending the entry for home use within the Community of cultivated mushrooms in brine originating in Taiwan HAS ADOPTED THIS REGULATION : Article 1 The following text is hereby added at the end of Article 1 of Regulation (EEC) No 876/79 : 'However, in respect of the mushrooms referred to in the first paragraph which left Taiwan not later than 3 May 1979 in vessels bound for a Commu ­ nity port, entry for home use within the Commu ­ nity shall be suspended only as from 23 June 1979 . Proof to the satisfaction of the competent authori ­ ties that the mushrooms fulfil the conditions given in the preceding subparagraph shall be supplied, in particular by means of :  the particulars given in the ship's register,  the bills of lading and other transport docu ­ ments.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 11 52/78 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 876/79 (3), suspended the entry for home use within the Community of cultivated mushrooms in brine originating in Taiwan, with effect from 30 May 1979 ; Whereas, when this step was taken, a journey time was fixed to allow goods at sea to reach the Community ; Whereas the present situation in shipping, and in particular the effect of the fuel situation on the speed of ships, means at present that certain ships that have left Taiwan are unable to complete the journey between Taiwan and the Community within the time limit laid down ; whereas, in these exceptional circum ­ stances, the time limit should be extended for those goods which were being transported towards the Community at the time when Regulation (EEC) No 876/79 was published, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 144, 31 . 5. 1978 , p. 1 . (3 ) OJ No L 110, 3 . 5 . 1979, p. 13 .